Exhibit 10.1
 
SHAREHOLDER VOTING AGREEMENT
 


This SHAREHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of March
1, 2012, by and among Uranium Resources, Inc., a Delaware Corporation (“URI”),
and the undersigned shareholders (the “Shareholders”) of Neutron Energy, Inc., a
Nevada corporation (“Neutron”).  Each of URI and the Shareholders is
individually referred to in this Agreement as a “Party” and collectively as the
“Parties.”
 
WHEREAS, URI, URI Merger Corporation, a Nevada corporation and an indirect
wholly owned subsidiary of URI (“Merger Sub”), and Neutron are, concurrently
with the execution of this Agreement, entering into an Agreement and Plan of
Merger (“Merger Agreement”) providing for, among other things, a merger of
Merger Sub with and into Neutron (the “Merger”).
 
WHEREAS, each Shareholder owns the shares of Neutron set forth opposite its name
on Schedule A hereto (such shares, together with any shares of Neutron that may
be hereafter acquired by such Shareholder, whether upon the exercise of options,
purchase, dividend, distribution or otherwise, the “Subject Shares”), which in
the aggregate equals 44.87% of the issued and outstanding shares of Neutron.
 
WHEREAS, as a condition to the willingness of URI and Merger Sub to enter into
the Merger Agreement, URI has required that the Shareholders agree, and in order
to induce URI and Merger Sub to enter into the Merger Agreement, the
Shareholders have agreed, to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, URI and
the Shareholders hereby agree as follows:
 
1.  
Agreement to Vote Shares.

 
a.  
Voting of Subject Shares.  Each Shareholder agrees that, prior to the
termination of this Agreement in accordance with Section 7, it will vote, or
cause to be voted, the Subject Shares at any meeting of shareholders of Neutron,
however called, for purposes that include approval or adoption of the Merger or
the Merger Agreement (including any adjournment or postponement thereof), or
pursuant to any action by written consent, (i) in favor of the Merger Agreement,
the Merger and the other transactions contemplated by the Merger Agreement;
(ii) against any proposal that would result in a breach by Neutron of the Merger
Agreement; (iii) against any action, proposal or agreement that could reasonably
be expected to impede, interfere with or prevent the Merger and the other
transactions contemplated by the Merger Agreement, including any amendments or
modifications to the articles of incorporation or bylaws of Neutron that could
reasonably be expected to have such an effect; and (iv) against any Target
Competing Proposal (as defined in the Merger Agreement) or any action which is a
component of a Target Competing Proposal.

 
b.  
Irrevocable Proxy. In order to secure the performance of each Shareholder’s
obligations under this Agreement, by entering into this Agreement and solely
with respect to the matters described in Section 1.a, each Shareholder hereby
irrevocably grants, in accordance with Section 78.355 of the Nevada General
Corporation Law, a proxy appointing URI (the “Proxy”) as such Shareholder’s sole
and exclusive attorney-in-fact and proxy, with full power of substitution and
re-substitution, for and in its name, place and stead, to vote, express consent
or dissent, or otherwise to utilize such voting power in the manner contemplated
by and in accordance with Section 1.a, in such person’s discretion, with respect
to such Shareholder’s Subject Shares, in each case, until the termination of
this Agreement in accordance with Section 7.  Each Shareholder hereby represents
and warrants that any proxies previously given in respect of the Subject Shares
are not irrevocable, and that any such proxies have been revoked prior to the
date hereof.  Each Shareholder hereby affirms that the proxy set forth in this
Section 1.b is given in consideration of URI entering into the Merger Agreement
and affirms that such irrevocable proxy is coupled with an interest and may
under no circumstances be revoked (to the fullest extent permitted by law),
except that such irrevocable proxy shall be revoked automatically, without any
notice or other action by any person, upon the termination of this Agreement in
accordance with Section 7.  Each Shareholder hereby ratifies and confirms all
that such irrevocable proxy may lawfully do or cause to be done by virtue
hereof.  THE PROXY AND POWER OF ATTORNEY SET FORTH IN THIS SECTION 1.b IS
IRREVOCABLE AND COUPLED WITH AN INTEREST.

 
 
1

--------------------------------------------------------------------------------

 
 
c.  
Independent Obligations.  For the avoidance of doubt, each Shareholder agrees
that, during the term of this Agreement, the obligations of such Shareholder
specified in this Section 1 shall not be affected by any breach by any party of
any of its representations, warranties, agreements or covenants set forth in the
Merger Agreement.

 
d.  
No Inconsistent Actions.  While this Agreement is in effect, each Shareholder
shall not revoke or rescind, or purport to revoke or rescind, the proxies
granted hereby or take any action inconsistent with the provisions of this
Agreement.

 
2.  
Representations and Warranties of the Shareholders.  Each Shareholder hereby
represents and warrants to URI as follows:

 
a.  
Authorization; Binding Agreement.  The execution, delivery and performance by
such Shareholder of this Agreement and the consummation of the transactions
contemplated hereby are within its legal capacity and requisite powers, and if
this Agreement is being executed in a representative or fiduciary capacity, the
person signing this Agreement has full power and authority to execute, deliver
and perform this Agreement.  This Agreement has been duly executed and delivered
by or on behalf of such Shareholder and, assuming its due authorization,
execution and delivery by URI, constitutes a legal, valid and binding agreement
of such Shareholder enforceable against such Shareholder in accordance with its
terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and subject to general equity principles.

 
b.  
Non-Contravention.  Other than (i) the filing by such Shareholder of any reports
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder, and any filings with the Securities and
Exchange Commission that may required by Section 13(d) or 16(a) of the
Securities Exchange Act of 1934, as amended, (ii) any consent, approval filing
or notification which has been obtained as of the date hereof, or (iii) any
consent, approval, filing or notification, the failure of which to obtain, make
or give would not impair in any material respect such Shareholder’s ability to
perform its obligations under this Agreement (or the Proxy’s rights to vote such
Shareholder’s Subject Shares pursuant to the proxy contemplated by Section 1.b),
the execution and delivery of this Agreement by such Shareholder does not, and
the performance of the terms of this Agreement by such Shareholder (or the
Proxy’s voting of the Shareholder’s Subject Shares pursuant to the proxy
contemplated by Section 1.b) will not, (A) require such Shareholder to obtain
the consent or approval of, or make any filing or registration with or
notification to, any governmental entity, (B) require the consent or approval of
any other person, or (C) conflict with or violate (x) any organizational
document applicable to such Shareholder, (y) any agreement, obligation or
instrument to which such Shareholder is a party or its properties or assets are
bound, or (z) any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to such Shareholder or by which such Shareholder or any of
its properties or assets are bound.

 
 
2

--------------------------------------------------------------------------------

 
 
c.  
Ownership of Subject Shares; Total Shares. As of the date hereof, such
Shareholder is the record and/or beneficial owner of the shares of Neutron set
forth opposite its name on Schedule A hereto free and clear of any lien and any
other limitation or restriction (including any restriction on the right to vote
or otherwise transfer such Subject Shares), except as provided hereunder or
pursuant to any applicable restrictions on transfer under the Securities Act of
1933, as amended. As of the date hereof, such Shareholder does not own,
beneficially or otherwise, any voting shares of Neutron (or securities or other
rights convertible into, or exchangeable or exercisable for, voting shares)
other than as set forth opposite such Shareholder’s name on Schedule A. There
are no outstanding options or other rights to acquire from such Shareholder any
voting shares of Neutron.

 
d.  
Voting Power. Except as otherwise provided in this Agreement, such Shareholder
has (on the date hereof) and will have (on the date of the company meeting or
execution of the written consent) sole and full voting and dispositive power
over all of its Subject Shares and full power to otherwise agree to all of the
matters set forth in this Agreement with respect to all of its Subject Shares.

 
e.  
Reliance by URI and Merger Sub. Such Shareholder understands and acknowledges
that URI and Merger Sub are entering into the Merger Agreement and the
transactions contemplated therein in reliance upon such Shareholder’s execution
and delivery of this Agreement.

 
3.  
Transfer of Shares.  Each Shareholder agrees that it will not, directly or
indirectly, sell, pledge, assign, encumber, loan or otherwise transfer or
dispose of any of the Subject Shares, or any interest therein, or securities
convertible into, or any voting rights with respect to, any of the Subject
Shares, or enter into any contract or commitment with respect to any of the
foregoing, other than (a) pursuant to the Merger and the terms of this Agreement
and the Merger Agreement or (b) upon receiving URI’s prior written consent, a
transfer to another party who executes a counterpart of this Agreement, agreeing
to be bound by the terms and provisions hereof. Without limiting the foregoing,
except as otherwise provided in this Agreement, each Shareholder agrees that it
will not, directly or indirectly, (i) grant any proxies or powers of attorney or
enter into a voting agreement or other arrangement with respect to any Subject
Shares, (ii) enter into, or deposit any of its Subject Shares into, a voting
trust or take any other action which would, or could reasonably be expected to,
result in a diminution of the voting power represented by any of its Subject
Shares, or (iii) commit or agree to take any of the foregoing actions.  Each
Shareholder further agrees that, if so requested by URI, it shall authorize and
request Neutron to notify its transfer agent that there is a stop transfer order
with respect to all of the Subject Shares and that this Agreement places limits
on the voting and/or transfer of the Subject Shares.  In addition, each
Shareholder agrees to place any restrictive legends on its certificates
evidencing the Subject Shares as required by applicable law or reasonably
requested by URI to effectuate this Agreement.  Any transfers in violation of
this Section 3 shall be null and void.

 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Waiver of Appraisal Rights.  Each Shareholder hereby waives any and all
appraisal, dissenters or similar rights that it may have with respect to the
Merger and the other transactions contemplated by the Merger Agreement pursuant
to the law of the State of Nevada.

 
5.  
Additional Shares.  In the event (a) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock of Neutron affecting any of the Subject Shares, or (b) a Shareholder shall
become the beneficial owner of any additional shares of Neutron or other
securities entitling the holder thereof to vote or give consent with respect to
the matters set forth in Section 1.a hereof, then the terms of this Agreement
shall apply to such shares or other securities of Neutron held by such
Shareholder immediately following the effectiveness of the events described in
clause (a) or such Shareholder becoming the beneficial owner thereof as
described in clause (b), as though they were Subject Shares of such Shareholder
hereunder.

 
6.  
Documentation and Information. Each Shareholder (a) consents to and authorizes
the publication and disclosure by URI and Neutron and their affiliates of its
identity and holding of Subject Shares and the nature of its commitments and
obligations under this Agreement in any announcement or disclosure required by
the Securities and Exchange Commission or other governmental entity, the Merger
Agreement, or any other disclosure document in connection with the transactions
contemplated by the Merger Agreement or this Agreement, and (b) agrees promptly
to give to URI and Neutron any information it may reasonably require for the
preparation of any such disclosure documents; provided that, such Shareholder
shall have a reasonable opportunity to review and comment on any such
announcement or disclosure prior to its publication, filing or disclosure. Each
Shareholder agrees to promptly notify URI and Neutron of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that any shall
have become false or misleading in any material respect.

 
7.  
Termination.  This Agreement shall terminate upon the first to occur of (a) the
Effective Time (as defined in the Merger Agreement), (b) the termination of the
Merger Agreement in accordance with its terms or (c) at the option of each
Shareholder, the execution or granting of any amendment, modification, change or
waiver with respect to the Merger Agreement subsequent to the date of this
Agreement that results in any decrease in the number of shares of URI common
stock to be paid per share for the Subject Shares or any changes in the form of
consideration to be received by the holders of such shares in the Merger or is
otherwise materially adverse to the shareholders of Neutron. Without limiting
the foregoing, this Agreement may also be terminated at any time by the mutual
written agreement of URI and the Shareholders. No termination of this Agreement
will relieve any party from liability for any material breach of its obligations
hereunder committed prior to such termination. Notwithstanding the foregoing,
Section 8 hereof shall survive the termination of this Agreement in accordance
with its terms.

 
 
4

--------------------------------------------------------------------------------

 
 
8.  
Expenses.  Except as otherwise provided herein, all costs and expenses incurred
in connection with the transactions contemplated by this Agreement shall be paid
by the party incurring such costs and expenses.

 
9.  
Notices.  All notices and other communications hereunder shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt)
(a) when delivered, if delivered in person, (b) when sent, if sent by facsimile
during normal business hours, provided that the facsimile is promptly confirmed
by telephone or electronic mail, and (c) one (1) Business Day after sending, if
sent by nationally recognized overnight courier service (providing proof of
delivery), in the case of URI, to the address set forth for URI in the Merger
Agreement (with copies as set forth in the Merger Agreement) and in the case of
each Shareholder, to the address set forth under the Shareholder’s name on
Schedule A hereto (or at such other address for any party as shall be specified
by like notice).

 
10.  
Amendments and Waivers.  This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the Parties hereto.  No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by applicable law.

 
11.  
Assignment; Binding Effect.  This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of the other Parties
hereto. This Agreement will be binding upon, inure to the benefit of and be
enforceable by each Party and such Party’s respective heirs, beneficiaries,
executors, representatives, successors and permitted assigns.

 
12.  
Shareholder Capacity.  Each Shareholder executes this Agreement solely in its
capacity as the record holder or beneficial owner of such Shareholder’s Subject
Shares. Nothing herein shall be construed as preventing each Shareholder, or a
director, officer, partner (general or limited), member, manager or employee of
such Shareholder or an affiliate of such Shareholder, who is an officer or
director of Neutron from fulfilling the obligations of such office (including
the performance of obligations required by the fiduciary obligations of such
Shareholder, or director, officer, partner (general or limited), member, manager
or employee of such Shareholder or affiliate of such Shareholder, acting in his
or her capacity as an officer or director of Neutron).

 
13.  
Further Assurances. Each Shareholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements and other instruments as URI may reasonably
request to carry out the transactions contemplated by this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
14.  
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability, without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 
15.  
Entire Agreement.  This Agreement, including the schedules hereto, and the
Merger Agreement (including the transactions contemplated therein) constitute
the entire agreement of the Parties, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof and thereof.

 
16.  
Governing Law.  This Agreement shall be deemed to be made in and in all respects
and shall be interpreted, construed and governed by and in accordance with, and
any disputes arising out of or related to this Agreement shall be interpreted,
construed and governed by and in accordance with, the laws of the State of
Colorado, except with respect to matters of corporate law which shall be
interpreted, construed and governed by and in accordance with, the laws of the
State of Nevada.  The parties hereby irrevocably submit to the jurisdiction of
the State of Colorado for any litigation arising out of or relating to the
interpretation and enforcement of this Agreement and of the documents referred
to in this Agreement, and in respect of the transactions contemplated hereby,
and hereby waive, and agree not to assert, as a defense in any action for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such actions
shall be heard and determined in the courts of the State of Colorado. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action in the
manner provided in Section 9 or in such other manner as may be permitted by law
shall be valid and sufficient service thereof.

 
17.  
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which shall constitute but one and
the same instrument.  One or more counterparts of this Agreement may be
delivered via telecopier or pdf by email, with the intention that they shall
have the same effect as an original counterpart hereof.

 
[Signature page follows.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

 
URANIUM RESOURCES, INC.
         
By:
     
Name:
     
Its:
             
SHAREHOLDERS
         
Primary Corp.
         
By:
     
Name:
     
Its:
                     
Roytor & Co FBO Passport Global Mstr Fnd SPC for
and on behalf of Portfolio A Global Strategy
         
By:
     
Name:
     
Its:
                     
Roytor & Co FBO Passport Materials Mstr Fund LP
         
By:
     
Name:
     
Its:
                     
The Kelsey Lua Boltz Revocable Trust
         
By:
     
Name:
     
Its:
                           
Gary C. Huber
                         
Jerry Nelson
                         
John Campbell
                         
Edward M. Topham
 

 
 
[Signature page to Shareholder Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Subject Shares


 
Shareholder
 
 
Address
 
Number of Shares
Primary Corp.
Primary Corp.
Attn: Mr. Robert Pollock
130 King Street West, Suite 2110
Toronto, ON M5X 1B1
 
14,269,067  
Passport Global Strategies II, Ltd.
Passport Global Strategies II, Ltd.
C/O Passport Capital, LLC
Attn: Mr. Andrew Ham
625 Howe Street, Suite 580
Vancouver, BC V6C 2T6
 
1,253,000  
Passport Global Strategies III, Ltd.
Passport Global Strategies III, Ltd.
C/O Passport Capital, LLC
Attn: Mr. Andrew Ham
625 Howe Street, Suite 580
Vancouver, BC V6C 2T6
 
1,080,333  
 
Roytor & Co FBO Passport Materials Mstr Fund LP
Passport Materials Master Fund LP
C/O Passport Capital, LLC
Mr. Andrew Ham
625 Howe Street, Suite 580
Vancouver, BC V6C 2T6
 
2,333,333  
The Kelsey Lua Boltz Revocable Trust
The Kelsey Lua Boltz Revocable Trust
Attn: Kelsey L. Boltz
6066 N. Hillside Dr.
Scottsdale, AZ 85253
 
6,809,293  
Gary C. Huber
Attn: Gary C. Huber
2101 East Euclid Ave.
Centennial, CO 80121
 
200,000  
Jerry Nelson
Attn: Jerry Nelson
8711 E. Pinnacle Peak Rd.
Scottsdale, AZ 85255
 
186,364  
John Campbell
Attn: John Campbell
201-1930 Bellevue Ave.
West Vancouver, BC V7V 1B5
Canada
 
70,000  
Edward M. Topham
Attn: Edward M. Topham
9088 Sanderling Way
Littleton, CO 80126
 
555,283  
Total
 
26,756,673  


